DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention 1, Claims 1-8, drawn to a lighting device shown in Figs. 2, 5, and 6; it comprises a single light emitter covered with a wavelength converter and a transparent lens with diffusion features, it is classified at least in H01L 33/50 (wavelength conversion elements), H01L 51/5275 (lens), G02B 3/08 (special lenses with a discontinuing surface).
Invention 2, Claims 9-16, drawn to a lighting device shown in Figs. 7A-7C; it comprises an array of light emitters with specific distributions of wavelength converters and covered by a single diffusion lens; the invention is classified at least in H01L 25/0753 (the devices being arranged next to each other).
Invention 3, Claims 17-20, drawn to a lighting device shown in Fig. 8 and claiming features shown or not shown in Fig. 8; the device comprises a single light emitter covered with a lens with a dispersed wavelength conversion material that can be distributed in various ways; Invention 3 is classified at least in H01L 33/508 (having a non-uniform spatial arrangement of a wavelength conversion material) and 33/507 (a wavelength conversion material in a shape of a lens).

(1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; 
(2) the inventions do not overlap in scope, i.e., are mutually exclusive; and 
(3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed have materially different designs (as shown above), are mutually exclusive, e.g., a lighting device comprising a light emitter, a wavelength converter and a lens is different from a lighting device comprising only two elements – a light emitting device and a lens, and the inventions are not obvious variants of each other.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification (as shown above);
the inventions have acquired a separate status in the art due to their recognized divergent subject matter (as shown above);
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include 
(i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 02/15/22